The indictment in this case is drawn in terms frequently approved by this court, and the court did not err in overruling the motion in arrest of judgment.
There is no statement of facts, nor any bill of exception accompanying the record. There is an affidavit attached to the motion alleging the improper conduct of one juror. The State contests this and files *Page 44 
the affidavit of the juror. The court in overruling the motion for new trial states he heard the evidence. This evidence is not brought forward in the record before us, and we must presume the court acted properly.
The judgment is affirmed.
Affirmed.